Citation Nr: 0107272	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of carcinoma of the lung, status post 
lobectomy and radiation, currently rated as 30 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for 
intermittent left knee strain.  

3.  Entitlement to service connection for chronic 
rhinosinusitis. 

4.  Entitlement to service connection for chronic 
prostatitis.

5.  Entitlement to service connection for arthritis of the 
left knee.

6.  Entitlement to service connection for left arm 
dermatofibrosarcoma protuberans.  

7.  Entitlement to service connection for contact dermatitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana in which granted service connection 
for carcinoma of the lung, status post lobectomy and 
radiation and intermittent left knee strain.  A 30 percent 
evaluation was assigned for carcinoma of the lung, status 
post lobectomy and radiation and a noncompensable evaluation 
was assigned for intermittent left knee strain.  The RO 
denied service connection for chronic rhinosinusitis, chronic 
prostatitis, arthritis of the left knee, left arm 
dermatofibrosarcoma protuberans contact dermatitis.  

Chronic rhinosinusitis, chronic prostatitis, arthritis of the 
left knee, left arm dermatofibrosarcoma protuberans and 
contact dermatitis will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran's carcinoma of the lung, status post 
lobectomy and radiation is manifested by FEV-1 ranges of 63 
to 80 percent of predicted, FEV-1/FVC ranges of 81 to 115 
percent and DLCO ranges of 61 to 78 percent of predicted 
values.

2.  The veteran's intermittent left knee strain is manifested 
by complaints of occasional mild to moderate pain, occasional 
stiffness and objective findings of slight anterior / 
posterior joint laxity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for carcinoma of the lung, status post lobectomy and 
radiation have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (2000).

2.  The criteria for a 10 percent evaluation for intermittent 
left knee strain have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
these claims are based on the assignment of initial ratings 
for disabilities following an initial award of service 
connection for those disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

I.  Background

Private medical records, dated December 1994 to April 1999 
show that the veteran was seen for follow-up treatment for 
carcinoma of the lung, status post lobectomy and radiation.  
The September 1997 pulmonary function report provided that 
pre-bronch FEV-1(L) was 66 percent of the predicted value and 
FEV1/FVC was 81 percent of the predicted value.  The DLCO was 
61 percent and the interpretation was mild obstructive 
ventilatory impairment.  Lung volumes were normal and 
resistance was slightly elevated.  Diffusion capacity was 
slightly elevated, but when corrected for alveolar volume was 
normal.  The flow volume loop showed no evidence of upper 
airway obstruction.  The November 1997 pulmonary function 
report showed that FEV-1(L) was 80 percent of the predicted 
value and FEV1/FVC was 115 percent of the predicted value.  
The DLCO was 78 percent and the interpretation was mild 
restrictive disease and a mild decrease in DLCO.  

The June 1999 VA pulmonary function report provided that FEV-
1(L) was 63 - 66 percent of the predicted value and FEV1/FVC 
was 97 - 100 percent of the predicted value.  The DLCO was 71 
percent.  

The VA examined the veteran in June 1999.  The veteran 
reported that he currently experiences only occasional mild 
to moderate aching pain in the left knee, localized to the 
area below the patella.  It tended to occur only with 
prolonged walking or standing.  He described occasional 
stiffness, but denied any weakness, swelling, heat, redness, 
instability, locking, fatigability or lack of endurance of 
the left knee.  The veteran reported periods of flare-up of 
his left knee.  He did not use any crutches, braces, canes or 
corrective shoes.  There had been no left knee surgery or 
significant left knee injury.  There were no episodes of 
dislocation or recurrent subluxation of the left knee.  The 
veteran reported that he could not walk as far as he would 
like due to the development of left knee pain with prolonged 
walking.  

Upon examination his gait was normal and the left knee range 
of motion was from 0-140 degrees without pain.  There was 0.5 
cm anterior / posterior joint laxity.  There was no heat, 
redness, painful motion, edema, effusion, weakness, 
tenderness, abnormal movement or guarding of movement of the 
left knee.  The radiology report was normal.  The diagnosis 
was intermittent left knee strain.  

The respiratory examination report provided there was no 
evidence of cor pulmonale, or pulmonary hypertension.  The 
lungs showed decreased breath sounds in the right upper lobe, 
otherwise clear to auscultation.  The diagnosis was carcinoma 
of the lung, status post lobectomy, and status post 
radiation.  

II.  Carcinoma of the Lung, Status Post Lobectomy and 
Radiation

Impairment resulting from post-surgical residuals of a 
lobectomy is measured by a general rating formula for 
restrictive lung disease based upon current pulmonary 
functioning.  Under this formula, a veteran with Forced 
Expiratory Volume (FEV)-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a veteran who requires 
outpatient oxygen therapy will be rated as 100 percent 
disabled.  A veteran with FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) will be rated as 60 percent disabled.  A veteran with 
FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56- to 65 percent predicted will 
be rated as 30 percent disabled.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2000).

The pulmonary test findings contained in the clinical records 
do not show that the veteran meets the criteria for an 
evaluation in excess of the current 30 percent.  Most 
recently, during the June 1999 VA examination, pulmonary 
testing resulted in findings showing that FEV-1 was 63 - 66 
percent of predicted; and FEV-1/FVC was 97 - 100 percent.  As 
discussed above, during VA pulmonary function tests in 
September 1997 and November 1997, the veteran's FEV-1 has 
never been recorded as less than 66 percent of predicted 
value.  The FEV-1/FVC actual value has not been less than 81 
percent predicted and the DLCO (SB) value has not been less 
than 61 percent predicted.  Accordingly, these values clearly 
do not meet the rating criteria to warrant a 60 percent 
evaluation under Diagnostic Code 6844.

III.  Intermittent Left Knee Strain

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent requires severe 
impairment.  38 C.F.R. § 471a, Diagnostic Code 5257 (2000).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.2, 4.6 (2000).  

The Board finds that the record demonstrates the requisite 
objective manifestations for a 10 percent disability 
evaluation for the service connected intermittent left knee 
strain under the provisions of Diagnostic Code 5257.  The 
evidence of record shows that the veteran has impairment of 
the left knee which is manifested by complaints of occasional 
mild to moderate pain, occasional stiffness and objective 
findings of slight anterior / posterior joint laxity.  He 
reported periods of flare-up of his left knee precipitated by 
prolonged walking or standing.  Thus, the Board finds that 
the objective medical evidence of record indicates that the 
veteran's left knee was slightly impaired.  Based on the 
above evidence, the Board finds that the evidence of record 
supports the assignment of a 10 percent evaluation under 
Diagnostic Code 5257 for the veteran's service connected 
intermittent left knee strain.  

The Board further finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 10 percent under Diagnostic Code 5257 for the 
service-connected left knee disability.  There is no 
objective evidence of moderate or severe impairment of the 
right knee.  The June 1999 VA examination revealed that there 
was no heat, redness, painful motion, edema, effusion, 
weakness, tenderness, abnormal movement or guarding of 
movement of the left knee.  In addition, the veteran denied 
any weakness, swelling, heat, redness, instability, locking, 
fatigability or lack of endurance of the left knee.  He did 
not use any crutches, braces, canes or corrective shoes.  
There were no episodes of dislocation or recurrent 
subluxation of the left knee.

The schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2000).  The June 1999 VA examination 
revealed that the veteran's left knee range of motion was 0 
to 140 degrees.  Therefore, he is not entitled to a higher 
evaluation for limitation of motion under diagnostic codes 
5260 (limitation of flexion) and 5261 (limitation of 
extension).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2000).  

In addition, an evaluation in excess of 10 percent is not 
warranted under the provisions of 38 C.F.R. § 4.40 and 4.45 
because all functional loss objectively confirmed to be due 
to the veteran's intermittent left knee strain is 
contemplated in the 10 percent evaluation currently assigned.  


ORDER

An evaluation in excess of 30 percent for carcinoma of the 
lung, status post lobectomy and radiation is denied.  

A rating of 10 percent, but no higher, is granted for 
intermittent left knee strain, subject to the provisions 
governing the award of monetary benefits.


REMAND

An examination should include a review of "the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  
The June 1999 VA joints, respiratory and skin examiners 
indicated in the examination reports that no medical records 
were provided.  

The genitourinary and nose, sinus, larynx and pharynx 
examiners did not mention the veteran's medical records in 
the examination reports.  The Secretary cannot rely on the 
presumption of regularity because there has been no showing 
that VA has uniform procedures for the administrative 
processing claims for which specialized medical examinations 
have been requested and for which the claims file has been 
directed to be made available to the examiners.  The 
administrative regularity presumption is interpreted to 
encompass regular acts performed in the ordinary course of 
government business.  See YT v. Brown, 9 Vet. App. 195 
(1996).  If the act is not a regular one but is irregular, 
the Secretary is not entitled to the presumption.  See 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); see also 
United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed. Cir. 
1983) ("The presumption [of official regularity may also] 
operate[] in reverse.  If [the act] appears irregular, it is 
irregular, and the burden shifts to the proponent to show the 
contrary").  Smith v. Gober, 14 Vet. App. 199 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that chronic prostatitis, left arm 
dermatofibrosarcoma protuberans and contact dermatitis are 
due to exposure to herbicide agents (Agent Orange).  He also 
asserts that his left knee arthritis is secondary to his 
service connected intermittent left knee strain.  In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  The issues of 
service connection for chronic prostatitis, left arm 
dermatofibrosarcoma protuberans, contact dermatitis and left 
knee arthritis must be remanded for medical opinions as such 
opinions are necessary to make a decision on the claims.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran 
complete VA orthopedic, respiratory, 
dermatological, genitourinary and nose, 
sinus, larynx and pharynx examinations.  
The claims folder should be made 
available to the examiners for review in 
conjunction with the examination and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

a.  The examiners should specifically 
express an opinion as to the etiology of 
the veteran's chronic rhinosinusitis, 
chronic prostatitis, arthritis of the 
left knee, left arm dermatofibrosarcoma 
protuberans and contact dermatitis.  

b.  The examiners should render an 
opinion as to whether it is at least as 
likely as not that chronic 
rhinosinusitis, chronic prostatitis, 
arthritis of the left knee, left arm 
dermatofibrosarcoma protuberans and 
contact dermatitis were incurred in or 
aggravated by his service.

c.  The dermatologist and urologist are 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's chronic prostatitis, left arm 
dermatofibrosarcoma protuberans and 
contact dermatitis are due to or the 
result of exposure to Agent Orange.  

d.  The orthopedist should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
arthritis of the left knee was due to or 
the result of his service-connected 
intermittent left knee strain.

e.  The respiratory, nose, sinus, larynx 
and pharynx examiners should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
chronic rhinosinusitis was due to or the 
result of his service-connected carcinoma 
of the lung, status post lobectomy and 
radiation.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


